COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION

Cause number:             01-14-00546-CV
Style:                    Jerry Valdez v. Progressive County Mutual Insurance Company and
                          Robert Stratton
Date motion filed*:       September 2, 2014
Type of motion:           Motion for Extension of Time to File the Clerk’s Record
Party filing motion:      Appellant
Document to be filed:     Clerk’s Record

If motion to extend time:
       Original due date:                   July 9, 2014
       Number of extensions granted:             1        Current Due date: September 15, 2014
       Date Requested:                      September 23, 2014

Ordered that motion is:
       Granted in part
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Pursuant to Texas Rule of Appellate Procedure 35.3(a), the trial clerk is
          responsible for timely filing the clerk’s record. On July 16, 2014, the Clerk of
          this Court granted the trial clerk’s extension request to file the clerk’s record by
          August 8, 2014. On August 15, 2014, the Clerk of this Court notified the trial
          clerk to file the record by September 15, 2014, or to request an extension. On
          September 16, 2014, the trial clerk filed a notification that appellant had not paid
          for the record. Accordingly, because the trial clerk has notified this Court that
          appellant has yet to pay for the record, appellant’s motion is dismissed as moot.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually

Date: September 18, 2014

November 7, 2008 Revision